United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 17-1291
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                 Gregory M. James

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                   for the District of South Dakota - Sioux Falls
                                   ____________

                           Submitted: December 14, 2017
                             Filed: December 19, 2017
                                   [Unpublished]
                                   ____________

Before WOLLMAN, LOKEN, and COLLOTON, Circuit Judges.
                         ____________

PER CURIAM.

       In this direct criminal appeal, Gregory James challenges the sentence the
district court1 imposed following his guilty plea to a child-support offense. His

      1
       The Honorable Karen E. Schreier, United States District Judge for the District
of South Dakota.
counsel has moved to withdraw and submitted a brief under Anders v. California, 386
U.S. 738 (1967), challenging the denial of acceptance of responsibility points, and a
probation condition.

      We conclude that the district court did not clearly err in denying
acceptance-of-responsibility points, see United States v. Bastian, 603 F.3d 460, 465
(8th Cir. 2010) (standard of review), see United States v. Spurlock, 495 F.3d 1011,
1014 (8th Cir. 2007), and, in any event, any error was harmless, as James was
sentenced below the Guidelines range that would have applied had he been granted
a 3-point reduction for acceptance of responsibility, see United States v. Strong, 773
F.3d 920, 926 (8th Cir. 2014); and that his challenge to the probation condition is
unavailing. Finally, we have independently reviewed the record under Penson v.
Ohio, 488 U.S. 75 (1988), and have found no non-frivolous issues for appeal.

      Accordingly, we grant counsel’s motion, and affirm.
                     ______________________________




                                         -2-